Appeal by employer and insurance carrier from an award of death benefits. The employer is a wholesale baking company. The employee, while inside an oven, cleaning it, slipped or twisted and a grate fell, hitting him on the head, causing him to become unconscious, and resulting in the aggravation and acceleration of an unknown pre-existing endocarditis, causing his death the same day. There is sufficient evidence to sustain the finding of causal relation. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.